Citation Nr: 0205346	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-17 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for thoracic spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel

INTRODUCTION

The veteran had active military service from December 1968 to 
November 1971, from September 1973 to March 1976, and from 
November 1978 to December 1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of an August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  Jurisdiction over the matter was transferred to 
the RO in Houston, Texas during the pendency of this appeal.  
In an August 2000 decision, the Board denied the veteran's 
claim for an initial evaluation in excess of 10 percent for 
thoracic spine disability.  The veteran appealed this 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a motion by the Secretary, the Court 
issued an Order in March 2001 that vacated the Board's 
decision and remanded the veteran's claim for readjudication 
in light of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained by the RO.

2.  The veteran's thoracic spine disability is manifested by 
no more than severe limitation of motion and mild 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
thoracic spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5288, 5291, 5293 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As referenced above, subsequent to the Board's August 2000 
decision, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and the regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board will assume for the purpose of this decision that 
the VCAA and the implementing regulations, including the 
notice and duty to assist provisions, apply to the veteran's 
claim.

The record reflects that the veteran has been informed of the 
requirements for an increased evaluation for his service-
connected thoracic spine disability.  The RO has found the 
claim to be well grounded, obtained all available medical 
records pertinent to this claim and provided the veteran with 
multiple VA examinations to determine the severity of this 
disability.  The Board is not aware of any additional 
evidence or information which should be obtained to 
substantiate the veteran's claim.  In addition, although the 
Board sent a letter to the veteran in September 2001 
informing him that he would be afforded a period of 90 days 
in which to submit additional evidence or argument, he did 
not respond to this letter.  Therefore, the Board has 
concluded that there is no outstanding evidence or 
information which should be obtained.  

In sum, the facts relevant to the claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, a remand for RO consideration of the 
claim in light of the VCAA and the implementing regulations 
would only serve to delay resolution of the veteran's appeal 
with no benefit flowing to the veteran.  Accordingly, the 
Board will address the merits of the veteran's claim.

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

In January 1996, a request was received from the veteran to 
reopen a claim for service connection for the residuals of an 
injury to the spine.  Medical records received to support his 
claim included a November 1995 examination report from 
Belmont Chiropractic.  It indicates that revealed that the 
veteran had forward flexion of the thoracic spine to 40 
degrees (out of 50 degrees) and bilateral rotation to 20 
degrees (out of 30 degrees).  A December 1995 X-ray report 
from Southern Colorado Clinic shows that early spur formation 
of the thoracic spine was found.  

The veteran was afforded a VA orthopedic examination in June 
1996.  He stated that most of his back pain was located 
between his shoulder blades.  He said sitting for prolonged 
periods enhanced his back discomfort, and that walking 
reduced that discomfort.  He denied paresthesia or 
neurological changes in the upper or lower extremities.  He 
also denied weakness.  Carriage, posture, and gait were found 
to be within normal limits.  There was mild tenderness along 
the paraspinous musculature.  Examination of the thoracic 
spine disclosed normal alignment.  He was capable of walking 
on both heels and toes.  An X-ray revealed mild degenerative 
changes of the mid to lower thoracic spine with apparent 
levoscoliosis.

In August 1996, service connection for degenerative joint 
disease of thoracic spine was granted.  A noncompensable 
disability evaluation was assigned, effective from January 
1996.  The veteran appealed the assignment of this initial 
noncompensable evaluation.

Private outpatient records dated in September 1996 from 
DeRosa Physical Therapy indicate that the veteran complained 
of a constant ache over the central lumbosacral area.  He 
complained of soft tissue pain and spasm throughout the 
cervical, upper trapezius, and rhomboid regions.  Motion of 
the thoracic spine was roughly 50 percent of expected.  There 
was tenderness throughout the low and upper back.

A December 1996 VA X-ray examination of thoracic spine showed 
a few osteophytes arising from the lower thoracic vertebrae.  
There was no evidence of disk disease or evidence of disease 
in the costotransverse or costovertebral articulations.  

By a rating action dated in April 1997, the noncompensable 
disability evaluation assigned for disability of the thoracic 
spine was increased to 10 percent, from January 1996.

Medical records from the Brook Army Medical Center were 
associated with the claims folders.  Significantly, a May 
1997 treatment note indicates that the veteran was seen for 
complaints of chronic low back.  He denied paresthesia, motor 
weakness, or loss of sensation.  He said he was sleeping 
okay.  He had a normal gait, toe, and heel walk.  There was 
no facet tenderness.  His back was diffusely tender in the 
midline and paraspinous area.  The diagnosis was cervical, 
thoracic, and lumbar degenerative disc disease and 
degenerative joint disease without evidence of nerve root 
compromise.

The report of a January 1998 bone scan indicates that the 
thoracolumbar spine was unremarkable.  

In March 1998, the veteran was afforded a personal hearing 
before a Decision Review Officer at the RO.  He reported that 
he was receiving treatment for his thoracic spine disability.  
He maintained that the thoracic spine disability caused pain 
with occasional numbness, tingling, and radiation into the 
arm. 

X-rays of the thoracic spine in January 1999 were noted to 
show small anterior osteophytes at T8-9 with well-maintained 
disc spaces.

The veteran was afforded a VA orthopedic examination in May 
1999.  He complained of pain in the lower part of his 
thoracic spine.  He said sitting up caused the most pain.  He 
said lifting, bending, and stooping exacerbated his 
condition.  Forward flexion of the thoracolumbar spine was 
100 degrees, with extension of 40 degrees, lateral bending of 
15 degrees to either side, and bilateral rotation of 40 
degrees.  The veteran could heel and toe walk without 
difficulty and had good motor strength of the lower 
extremities.  Although the VA examiner in May 1999 noted that 
X-rays showed degenerative disc disease of the lower four or 
five interspaces, it was noted in the May 1999 radiographic 
report itself that there was no gross abnormality.

In an August 1999 supplemental statement of the case, the RO 
continued the assigned evaluation of 10 percent but evaluated 
the disability as degenerative disc disease, formerly 
diagnosed as degenerative joint disease.




III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  

Arthritis due to trauma is rated as degenerative arthritis 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis is rated on the basis of 
limitation of motion under the diagnostic code(s) for the 
joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

According to the diagnostic code for limitation of motion of 
the thoracic spine, a noncompensable evaluation is assigned 
when there is slight limitation of motion and a 10 percent 
evaluation is warranted when there is moderate or severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5291.  

A 10 percent evaluation is assigned for mild intervertebral 
disc syndrome.  A 20 percent evaluation is assigned for 
moderate intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293. 

A 20 percent evaluation is assigned for favorable ankylosis 
of the thoracic spine.  A 30 percent evaluation is assigned 
for unfavorable ankylosis of the thoracic spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5288.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evidence of record shows that the veteran has limitation 
of motion of the thoracic spine; however, he retains useful 
motion of the thoracic spine.  The functional impairment, 
even with consideration of the DeLuca factors set forth 
above, clearly does not more nearly approximate the ankylosis 
required for a 20 percent evaluation than the severe 
limitation of motion contemplated by the assigned evaluation 
of 10 percent.
Although there is some evidence of degenerative disc disease 
on file, radiographic reports in January and May 1999 did not 
show any significant disc abnormality and no significant 
neurological impairment due to the degenerative disc disease 
has been found.  Further, when he has been seen by a 
physician, the veteran has routinely denied symptoms of 
paresthesia, motor weakness, or loss of sensation.  The Board 
must conclude that the service-connected disability is not 
manifested by more than mild intervertebral disc syndrome, 
even when the disability factors set forth in 38 C.F.R. §§ 
4.10, 4.40, 4.45 are considered.  See VAOPGCPREC 36-97.  The 
functional impairment from the service-connected disability 
is not in excess of that contemplated by the assigned 
evaluation of 10 percent.

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for thoracic spine disability.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
veteran shown disablement warranting a rating in excess of 10 
percent.  See Fenderson v. West, 12 Vet.App. 119 (1999).  

Further, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2001).  The record does not reflect that the 
veteran has required frequent hospitalizations for his 
thoracic spine disability, that the manifestations of the 
disability are other than those contemplated by the schedular 
criteria or otherwise suggest that the average industrial 
impairment from the disability would be in excess that 
contemplated by the currently assigned evaluation.  
Accordingly, the Board has determined that referral of the 
case to the Director of the Compensation and Pension Service 
is not in order.







ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for thoracic spine disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

